BOOKOUT, Judge.
Robbery, first degree; sentence: twenty years’ imprisonment.
The appellant’s inculpatory statement was admitted into evidence over his motion to suppress and his objection that the Miranda 1 warning given him was incomplete and thus defective. The Attorney General tacitly admits error by filing the following statement with this court:
“Due to the Miranda predicate laid below, the State respectfully declines to submit a brief in the above styled case.”
The purported Miranda warning given to the appellant in the instant case did not apprise him “that if he cannot afford an attorney one will be appointed for him prior to any questioning.” Miranda, 384 U.S. at 479, 86 S.Ct. at 1630. Such omission rendered the warning defective. Marcus v. State, 50 Ala.App. 526, 280 So.2d 786, 291 Ala. 350, 280 So.2d 793 (1973); Square v. State, 283 Ala. 548, 219 So.2d 377 (1968). The appellant’s motion to suppress the statement should have been granted.
REVERSED AND REMANDED.
All the Judges concur.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).